EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

13.	The air-purifying apparatus of claim 1, further comprising a tag detector comprising an RFID scanner and wherein the filter screen has an RFID tag with a code detectable by the tag detector and wherein the filter screen type determining component is configured to determine the type of filter screen according to the tag code detected by the tag detector[[0]].

Lines 16 and 17 of claim 17 has been amended as follows: 
	since the filter screen has been installed; and
	monitoring the first and second parameters to determine when the filter screen needs
34. 	The air-purifying apparatus according to claim 1, further comprising a pollutant sensor configured to determine the amount of particles that have been collected based on the Atty. Docket : 2015P01200WOUS [MS-1283]Reply to Non-Final Office action of January 26, 2021Page 10 of 13 15/763,582 detected level of the pollutant particles and an air inlet speed of the air-purifying apparatus as the pollutant particles are accumulated over time, wherein the amount of particles that have been collected is calculated as a particle value in a unit of mg/m3[[,]], multiplied with a flow rate in a unit of m3 per hour multiplied with a total time of motor running in a unit of hours.  
[[34]]35. 	The air-purifying apparatus according to claim 17, further comprising a tag detector; wherein the filter screen has a tag with a code detectable by the tag detector; and the filter screen type 
[[35]]36. 	The air-purifying apparatus according to claim 17, further comprising a display panel configured to .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious independent claims 1, 14 and 17. In particular, the prior art fails to disclose these claims having the claimed filter screen type determining component and a filter screen service life determining component. Both of these limitations are interpreted under 112 6th paragraph. As such, the filter screen type determining component requires either a system of manual input from the user, or a tag detector to detect the type of filter by a tag code attached to the filter screen. The filter screen service life determining component in the claims requires the claimed processor as well as devices to detect the claimed first, second and third parameters (or in claim 17, just the first and second parameters). The prior art fails to disclose or make an apparatus containing all of these features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776